UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH A. GARRETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:14-cr-00048-IMK-JSK-1; 1:14-cr-00057-IMK-
JSK-1)


Submitted:   March 30, 2016                 Decided:   April 15, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.  Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia, Tara Noel Tighe,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In the superseding indictment returned in Case No. 1:14-cr-

00048-IMK-JSK-1 (N.D. W. Va.), the Government charged Joseph A.

Garrett with failing to update his sex offender registration, in

violation of 28 U.S.C. § 2250(a) (2012) (hereinafter “CR-48”).

Thereafter, in a separate criminal case, Case No. 1:14-cr-00057-

IMK-JSK-1 (N.D. W. Va.) (hereinafter “CR-57”), the Government

charged Garrett with being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012), and

possessing    an   unregistered   firearm   (specifically,   a   sawed-off

shotgun), in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871

(2012).     Garrett elected to plead guilty in CR-48, without the

benefit of a written plea agreement, but proceeded to a jury

trial in CR-57.      After a three-day trial at which the Government

presented the testimony of nine witnesses, the jury convicted

Garrett of both counts.      The district court sentenced Garrett to

a total of 147 months’ imprisonment, consisting of 120 months

(concurrent) on the charges in CR-57 and 27 months (consecutive)

in CR-48.    This appeal timely followed.

     Garrett’s appellate attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), averring that there

are no nonfrivolous issues for appeal but asking us to review




                                     2
the   sufficiency    of    the   Government’s     trial    evidence 1    and    the

reasonableness      of    Garrett’s   sentence. 2         The    Government     has

declined to file a response brief.           For the reasons that follow,

we affirm the criminal judgment.

      Garrett     first      challenges     the     sufficiency         of      the

Government’s evidence of his guilt of the crimes charged in CR-

57, asking us to review whether the district court erred in

denying Garrett’s Fed. R. Crim. P. 29 motion for a judgment of

acquittal.      We review that ruling de novo.                  United States v.

Said, 798 F.3d 182, 193 (4th Cir.), petition for cert. filed,

No. 15-7332 (U.S. Dec. 8, 2015).            “A defendant challenging the

sufficiency of the evidence faces a heavy burden, as reversal

for insufficient evidence is reserved for the rare case where

the prosecution’s failure is clear.”            Id. at 194 (alteration and

internal quotation marks omitted).

      We   must   uphold     a   jury’s    guilty   verdict        if   there   is

substantial evidence, viewed in the light most favorable to the



      1Counsel does not raise any suggested issues related to
Garrett’s guilty plea in CR-48.
      2After receiving notice that an Anders brief had been
filed, Garrett filed in this court a pro se pleading in which he
asserted that his trial attorney was ineffective for failing to
call a certain witness. But Garrett’s failure to identify, at a
minimum, what evidence this individual would have provided and
that counsel was aware that this individual possessed relevant
information, renders this claim a patent nonstarter.



                                       3
Government, to support it.                United States v. Hamilton, 701 F.3d
404, 409 (4th Cir. 2012); see United States v. Cornell, 780 F.3d
616,    630      (4th   Cir.)    (defining           substantial       evidence),    cert.

denied, 136 S. Ct. 127 (2015).                  “In determining whether there is

substantial       evidence      to    support        a   verdict,      we   defer   to   the

jury’s      determinations           of    credibility          and     resolutions      of

conflicts in the evidence, as they are within the sole province

of the jury and are not susceptible to judicial review.”                            United

States      v.   Louthian,      756 F.3d 295,     303    (4th    Cir.)    (internal

quotation marks omitted), cert. denied, 135 S. Ct. 421 (2014).

We   have     reviewed    the    trial     transcript          and    conclude   that    the

Government’s evidence, which included the testimony of multiple

eyewitnesses,       coupled      with     the       parties’    factual     stipulations,

more   than      supported    the     jury’s        guilty     verdicts.        See United

States v. Reed, 780 F.3d 260, 271 (4th Cir.) (stating elements

of § 922(g) offense), cert. denied, 136 S. Ct. 167 (2015); see

also United States v. Jamison, 635 F.3d 962, 967-68 (7th Cir.

2011) (reciting elements of § 5861(d) offense).

       Counsel     next   asks       us   to    evaluate       the    reasonableness     of

Garrett’s aggregate 147-month sentence.                         We review a sentence

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015).                                  In so

doing, we first examine the sentence for procedural error, which

                                                4
includes “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C. § 3553(a) (2012)] factors, selecting

a   sentence    based   on    clearly    erroneous     facts,     or    failing     to

adequately explain the chosen sentence.”                  Lymas, 781 F.3d at

111–12 (quoting Gall, 552 U.S. at 51).                   We then consider the

substantive      reasonableness         of    the    sentence,         affording     a

presumption of substantive reasonableness to any sentence that

is within or below a properly calculated Guidelines range.                         See

Rita v. United States, 551 U.S. 338, 346–59 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence);

Louthian, 756 F.3d at 306.

      Counsel    does   not    identify      any    particular    procedural        or

substantive     error   in    Garrett’s      sentence,   and     our    independent

review of the sentencing, including the computation of Garrett’s

Guidelines range, did not reveal any such error.                       The district

court relied on and adopted the uncontested presentence report,

which properly calculated Garrett’s advisory Guidelines range.

The court also responded to the parties’ sentencing arguments

and provided a robust explanation for the selected sentence,

which it linked to the relevant § 3553(a) sentencing factors.

Finally, Garrett does not endeavor to overcome the presumption

of substantive reasonableness applied to his within-Guidelines

sentence, and our review of the record demonstrates no basis on

                                         5
which he could do so.            See Louthian, 756 F.3d at 306 (explaining

that the presumption of substantive reasonableness afforded a

within-Guidelines sentence “can only be rebutted by showing that

the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors”).

      In accordance with Anders, we have examined the entirety of

the records in this appeal for any nonfrivolous appellate issues

and   have    found      none.      Accordingly,      we    affirm   the     criminal

judgment.     This court requires that counsel inform Garrett, in

writing,     of    the   right     to   petition   the     Supreme   Court    of   the

United States for further review.                  If Garrett requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Garrett.                         We dispense

with oral argument because the facts and legal contentions are

adequately        presented   in    the   materials      before   this     court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           6